DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 03/05/21. Claims 1, 6 and 8 have been amended, claim 7 has been cancelled, and claims 9-15 are withdrawn. Claims 1-6 and 8 are examined herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 6,401,252) in view of Ptah (US 10,383,378).
 	In regard to claim 1, Dean teaches a sonic exfoliating glove comprising: a main body or glove shaped member having a hand receiving portion with a hand receiving opening therein, four finger receiving portions (see glove 10 and fingers: 12), and a thumb receiving portion (thumb: 14), the main body or glove shaped member defining a palm surface overlying a palm and finger and thumb pads of a hand inserted therein (see Figure 1); five exfoliating pads fixedly attached to the four finger receiving portion and the thumb receiving portion, one each (elements are flanges, tapered ends and ball: 18, 19 and 21)(see figures 1-3); at least one vibrating motor (vibrating element: 22) attached to the main body or glove shaped member (see 22 attached to cuff: Figure 1); and00103528.116 five connecting rods or elements (wires: 17) each connected at one end to the at least one vibrating motor (22) and at another end to the five exfoliating pads, one each (see figure 1, wires connecting motor to elements); wherein the six exfoliating pads have an outer surface, the outer surface carrying an abrasive layer (ball and socket: 18, 19 and 21, is the abrasive outer surface, it is noted that abrasive would depend upon surface it is being rubbed against, the flanges, tapered ends and balls would provide an abrasive outer surface when rubbed with a certain force against skin: column 3, lines 41-57).  


Ptah teaches a massage glove with elements/pads fixed along the finger and palm portion of the glove (see figure 1 and 5, elements: 111-115, 122, 123, 124). Ptah teaches a sixth palm element (122) located centrally on the palm portion of the glove (see figures 1 and 5).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the massage glove of Dean with the central massage element as taught by Ptah, since the massage glove of Dean provided with a massage element/pads on the palm portion would provide a massage glove with further massaging elements/pads providing means to massage the skin other than at the fingers and thumbs. Further, it would have been obvious that the central palm element provided on the massage glove of Dean would also have the vibrating motor connected thereto via a connecting rod so that the palm element/pad also has vibrating capabilities. Applicant’s invention, Dean, and Ptah are all in the same field of endeavor teaching gloves for use therapeutic skin treatments.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 6,401,252) and Ptah (US 10,383,378) as applied to claim 1 above, and further in view of Gueret (US 2008/0087296).
 	Dean and Ptah teach a glove as described above in claim 1. However, Dean and Ptah fail to teach the vibrating motor energizable to vibrate at a sonic rate in a range of 20Hz to 20,000Hz.  
 	In regard to claims 2-3, Gueret teaches a glove with a vibrating motor that is energizable to vibrate at a sonic rate in a range of 20Hz to 20,000Hz (paragraphs: 0031 and 0193 teach motor mounted on glove and paragraphs: 0036 and 0075 teach the motor vibrating at a sonic rate).  
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 6,401,252) and Ptah (US 10,383,378) as applied to claim 1 above, and further in view of Gelber et al. (US 2005/0143679).
 	Dean and Ptah teach a vibrating glove as described above in claim 1. However, Dean and Ptah fail to teach the at least one vibrating electric motor including six motors in the wristband of the glove.
 	In regard to claims 4-5, Gelber et al. teaches wherein the at least one vibrating electric motor includes multiple vibrating motors (Gelber et al. teaches multiple vibrating motors in a massage glove: paragraphs 0004-0005).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the vibrating glove of Dean and Ptah with the multiple vibrating motors as taught by Gelber et al., since the vibrating glove of Dean and Ptah provided with multiple motors would provide independent control of each of the pads/elements as desired for massage. Applicant’s invention, Dean, Ptah, and Gelber et al. are all in the same field of endeavor teaching gloves for providing therapy to a user’s skin.
 	With respect to the multiple motors being six motors, it would have been obvious before the effective filing date to one having ordinary skill in the art to provide a single motor to each 

 	In regard to claim 6, Dean teaches further including a wrist band (cuff portion:16 and on/off switch: 23, 25) attached to the hand receiving opening of the main body or glove shaped member coaxial with the hand receiving opening (see figure 1), the at least one vibrating electric motors (vibrating member: 22) mounted on the wrist band (see figure 1). Gelber et al. teaches multiple motors as detailed above.

Allowable Subject Matter
Claim 8 is allowed over prior art.

Response to Arguments
Applicant's arguments filed 03/05/21 have been fully considered but they are not persuasive. 
Applicant argues that Dean (US 6,401,252) and Ptah (US 10,383,378) fail to teach an abrasive layer or bristles, but massaging balls and sockets. 
Both Dean and Ptah teach ball and socket exfoliating pads. The balls and sockets are exfoliating pads that when pressed and massaged onto a skin surface, are capable of shedding layers and/or scales of skin. Based upon the skin condition, thickness, and pressure applied the balls and sockets of Dean and Ptah would be abrasive to the skin layer and/or scales creating exfoliation. The claims do not require the abrasive pads to be of a material or structure that overcomes the ball and socket of Dean and Ptah.

Applicant argues that Gueret fails to teach a massaging glove or exfoliating glove and therefore is not analogous art. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732